Citation Nr: 0844982	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.

2.  Entitlement to service connection for asbestosis and/or 
asbestos related disease other than COPD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to February 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a Travel Board hearing.  He failed to report on the 
date it was scheduled, May 8, 2007.  He alleged he was not 
timely notified of the hearing, and was rescheduled in 
September 2007.  He again failed to report (this time not 
offering cause).  

In August 2008, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  In September 
2008, the veteran was provided a copy of the opinion and 
advised that he had 60 days to submit relevant evidence or 
argument in response.  See 38 C.F.R. §§  20.901, 20.903.  In 
October 2008, he submitted additional argument in response to 
the VHA advisory opinion and, in an accompanying statement, 
asked that the case be remanded for RO initial review.  The 
Board finds that inasmuch as the veteran's submission does 
not include any additional evidence, but merely consists of 
his own argument, returning the matter to the RO for initial 
consideration of his submission is not necessary.  

The issue of entitlement to service connection for asbestosis 
and asbestos-related disease other than COPD is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.  


FINDING OF FACT

COPD was not manifested in service, and the preponderance of 
the evidence is against a finding that such disability is 
related to the veteran's service or to any event therein, to 
include exposure to asbestos.



CONCLUSION OF LAW

Service connection for COPD, to include as due to asbestos 
exposure, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A March 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in March 
2004.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's STRs, including his January 1983 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnosis related to COPD.  

The veteran's service personnel records reflect that his 
active service included service aboard the USCGC Munro and 
USCGC Mellon.  

VA outpatient treatment records show that in September 2002, 
the veteran was seen for complaints of chest pain and 
shortness of breath.  These were found to be secondary to 
anxiety.  In September 2003, he reported using his inhaler 
more, wheezing in his sleep, and experiencing shortness of 
breath when driving into the city from his rural home; asthma 
was diagnosed.  In October 2003, he complained of progressive 
shortness of breath.  A November 2003 chest X-ray revealed 
chronic, mild peribronchial thickening; the impression was no 
evidence of acute cardiopulmonary disease.  A December 2003 
pulmonary function test showed moderately severe obstructive 
defect without response to inhaled medications.

On March 2004 VA examination, COPD, heavy asbestos exposure, 
and diminishing smoking disorder were diagnosed.  In the 
examiner's opinion, the veteran had "considerably more 
obstructive disease than his 40 pack years of smoking would 
indicate and his reduction of smoking over the past year has 
not seemed to help his respiratory reserves substantially."  

In response to the Board's request for a VHA advisory opinion 
in this matter, a VA Chief of Pulmonology opined in September 
2008 that the proper interpretation of the veteran's December 
2003 pulmonary function test was "mild obstructive defect 
with no significant bronchodilator response" (and not 
moderately severe COPD without a bronchodilator response), 
and further opined that it was "highly unlikely that the his 
mild obstructive defect, which was observed by spirometry, is 
related to asbestos exposure in the Coast Guard.  Asbestosis 
usually manifests from 25 to 30 years after exposure to 
asbestos.  Because the veteran has only a mild obstructive 
abnormality without concomitant evidence of a restrictive 
component, it is highly unlikely that asbestos exposure 
contributed to the severity of his COPD."  The VHA 
consultant also observed that after accumulating a 45 pack 
year smoking history by 2003, the degree of obstructive 
defect shown was mild and commensurate with or even less than 
what one would expect for that level of cigarette use.  
Noting the March 2004 VA examiner's remarks about the 
veteran's reduction in smoking not helping his symptoms, he 
commented, "There is no consistent correlation between 
smoking cessation and reduction in the symptoms of dyspnea."  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposer and the claimed disease.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

COPD has been diagnosed.  Because the veteran served aboard 
U.S. Coast Guard vessels it is likely that his shipboard 
duties involved some level of exposure to asbestos.  What he 
must still show to establish service connection for COPD is 
that such disability is related to his service/asbestos 
exposure therein.  The record does not show that there is a 
nexus between the veteran's diagnosed COPD and his service.

Significantly, the veteran's STRs, including his service 
separation examination report do not mention COPD (or for 
that matter any respiratory disability).  Accordingly, 
service connection for COPD on the basis that such disability 
became manifest in service and persisted is not warranted.

Furthermore, the record is silent for any competent (medical) 
evidence that relates the veteran's current COPD to his 
active duty service, to include asbestos exposure therein.  
The March 2004 VA examination report, without stating whether 
the veteran's COPD was related to asbestos exposure in 
service, noted only that the veteran seemed to have 
"considerably more" obstructive disease than his smoking 
history would indicate.  To resolve the matter of the 
etiology of the veteran's COPD, the Board sought a VHA 
advisory opinion from a pulmonologist.  In September 2008 a 
VHA specialist noted that the veteran had only a "mild 
obstructive defect" and opined that it was "highly 
unlikely" that the veteran's COPD was related to asbestos 
exposure in service.  He noted that the veteran's mild 
obstructive defect was "commensurate with or even less 
than" what one would expect for someone with his history of 
cigarette use.  As there is no competent evidence to the 
contrary, and given the recognized expertise of the opinion 
provider, references to evidence which reflect familiarity 
with the entire record, and the explanation of the rationale, 
the Board finds the VHA opinion persuasive.   

The veteran's own statements relating his COPD to his 
service, to include exposure to asbestos therein, are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's COPD and his service/asbestos 
exposure therein.  Consequently, the preponderance of the 
evidence is against this claim.  In such a situation, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for COPD, to include as due to asbestos 
exposure, is denied.


REMAND

The veteran alleges that he has asbestosis other asbestos-
related disease as a result of his exposure to asbestos in 
service.  As noted above, on March 2004 VA examination, COPD, 
heavy asbestos exposure, and diminishing smoking disorder 
were diagnosed.  The examiner stated, "[The veteran] was 
heavily exposed to asbestos in the Coast Guard and, while 
there are no current diagnostic markers to confirm 
asbestosis, it is entirely likely that this is beginning to 
play a role on his lung disease.  If that were the case, it 
will become steadily more apparent over the next 5-10 years 
and be more easily diagnosed at some point if calcifications 
appear along the pleural margins."

In a September 2008, a consulting VHA physician opined that 
based upon the record there was no objective evidence 
available to support a diagnosis of asbestosis or an 
asbestos-related disease, such as pleural or pulmonary 
parenchymal disease.  "However the data are insufficient to 
definitely determine whether he has any pulmonary function 
abnormalities that could be attributed to asbestos.  One 
would need to do a CT scan of the chest to definitely 
evaluate for asbestos related pleural or parenchymal disease.  
A DLco would also provide additional useful information about 
a possible parenchymal component."  

As the September 2008 VHA advisory opinion has indicated that 
further diagnostic studies are necessary to definitively 
establish whether the veteran has any pulmonary function 
abnormality that could be attributed to asbestos, it is the 
Board's opinion that further development of the medical 
evidence is necessary.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
veteran to be examined by a pulmonologist 
to determine whether he has any pulmonary 
function abnormality (other than COPD) 
that could be attributed to asbestos and, 
if so, to identify such disease and opine 
regarding the likelihood (very likely or 
as likely as not (50 % or better 
probability) or highly unlikely (less than 
50 %)) that it is indeed causally related 
to the veteran's exposure to asbestos in 
service.  The examiner must review the 
veteran's claims file in conjunction with 
any such examination.  Any tests or 
studies deemed necessary must be completed 
(and should specifically include the CT 
scan of the chest and the DLCO pulmonary 
function study suggested by the VHA 
consultant in September 2008).  The 
examiner should explain the rationale for 
all opinions.  

2. 	The RO should then re-adjudicate 
the matter of entitlement to service 
connection for asbestosis and/or 
disability (other than COPD) related to 
asbestos exposure.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


